am the ﬂiaanuti @nutt at gangsta
QEaatem Eiettttt

DIVISION III
STATE OF MISSOURI, ) N0. ED100813
)
Respondent, ) Appeal from the Circuit Court
) of the City of St. Louis
vs. )
) Honorable Michael K. Mullen
DARIAN HALLIDAY, )
)
Appellant. ) FILED: April 14, 2015
Introduction

Appellant Darian Halliday (“Halliday”) appeals from the judgment of the trial court entered
upon ajury verdict finding him guilty of one count of unlawful possession of a ﬁrearm in violation of
Section 571.070 and three counts of felony possession of a controlled substance in violation of
Section 195.202.1 On appeal, Halliday asserts that the trial court plainly erred in overruling his
motion to suppress evidence of the ﬁrearm and drugs found in Halliday’s hotel room because the
search warrant which resulted in the seizure of those items was not supported by probable cause. In
particular, Halliday argues that the afﬁdavit underlying the warrant relied on hearsay from a
conﬁdential informant and there was no substantial basis for crediting the informant’s basis of

knowledge or veracity. Because we ﬁnd that the afﬁdavit underlying the warrant was sufﬁcient to

1 All statutory references are to RSMo (2000).

support a good-faith belief that the warrant was valid, we decline Halliday’s request for plain error
review and afﬁrm the judgment of the trial court.
Procedural and Factual Background

On January 27, 2011, a conﬁdential informant (“the CI”) contacted Detectives Michael
Langsdorf and Craig Robertson with information that a person by the name of “Pimp Daddy” was
storing and selling cocaine and heroin in Room 216 at America’s Best Value Inn in downtown St.
Louis. The detectives knew Halliday went by the name “Pimp Daddy,” and were familiar with him
from previous investigations conducted by their unit. The CI also told the ofﬁcers that he or she had
seen “Pimp Daddy” with a black semi—automatic handgun within the past twenty-four hours.

Shortly after receiving this information, the detectives went to the area around the America’s
Best Value Inn to conduct surveillance. The America’s Best Value Inn is an open-air motel which
allowed the detectives to observe individual hotel rooms from the street. When they arrived at the
hotel, the detectives observed Halliday standing in a hotel room. While conducting surveillance of
Halliday’s hotel room, the detectives observed approximately nine people arrive at the hotel at
different times throughout the day, knock 011 Halliday’s door, enter the hotel room, and then leave
after staying for less than two minutes. During one of these visits, the detectives observed Halliday
conduct what appeared to be a hand-to-hand drug transaction.

Based upon the information from the CI and the detectives’ subsequent surveillance of the
hotel, the detectives requested a warrant to search Halliday’s hotel room at the America’s Best Value
Inn. The warrant was granted, but before the warrant could be executed, the same CI informed the
detectives that Halliday had moved to a different hotel.

Approximately two weeks later, on February 9, 2011, the same CI contacted Detective

Langsdorf and told him that Halliday had moved his operations to the Hyatt Regency Hotel in

 

downtown St. Louis. The CI stated that only ﬁfteen hours earlier, he or she had been inside
Halliday’s hotel room and had observed a large quantity of crack cocaine, large amounts of US.
currency, and a black semi—automatic ﬁrearm. Based on this new information from the CI, Detective
Langsdorf returned the search warrant for the America’s Best Value Inn as non-executed and sought
and obtained a warrant to search Halliday’s room at the Hyatt Regency. In the application to search
the Hyatt Regency room, Detective Langsdorf attested as follows:

I was contacted on today‘s date, February 9, 2011, by a Confidential Source, C/S for

the purpose of this afﬁdavit, and he/she stated an individual known to them as "Pimp

Daddy" is currently selling and storing large quantities of heroin and crack cocaine

inside his hotel room located at 315 Chestnut St, room 1554, at the Hyatt Regency

Hotel. This individual states that "Pimp Daddy" obtains the narcotics and breaks it

down, packaging same, for individual sale.

The (.78 stated that "Pimp Daddy" is not only known to carry a ﬁrearm on his person,

but also hides illegal narcotics in various places on his body. C/S stated that he/she has

witnessed "Pimp Daddy" placing and retrieving narcotics from inside his mouth and

also inside his rectum. The (3/8 stated that "Pimp Daddy“ hides these narcotics in these

inconspicuous places to thwart detection by Law Enforcement.

The C/S has stated they were inside the hotel room in the past 15 hours and have

observed a large quantity of heroin, crack cocaine, a black semi-automatic firearm,

and a large amount of US Currency inside the Hyatt Regency Hotel, room 1554, at

315 Chestnut St.
Detective Langsdorf further attested that Halliday is known as “Pimp Daddy” and listed Hailiday’s
arrest history. Finally, Detective Langsdorf incorporated the probable cause affidavit he had
previously used in his request to search Halliday’s room at the America’s Best Value Inn. The
incorporated afﬁdavit included the fact that the CI who provided the tip about the America’s Best
Value Inn was a known, reliable source. However, Detective Langsdorf failed to indicate that the
information relating to the activities at the Hyatt Regency came from the same source.

The warrant was executed on February 11, 2011. Among other items, ofﬁcers seized a .44

caliber revolver, crack cocaine, powder cocaine, and heroin. As a result of the search and seizure, the

 

State of Missouri subsequently charged Halliday with one count of unlawful possession of a ﬁrearm
in violation of Section 571.070 and three counts of felony possession of a controlled substance in
violation of Section 195.202.

Prior to trial, Halliday moved to suppress evidence of the ﬁrearm, cocaine, and heroin
obtained during the search of his hotel room at the Hyatt Regency. Halliday alleged that the afﬁdavit
supporting the warrant application was insufﬁcient to establish probable cause for the search because
it failed to indicate that the Cl providing the information to Detective Langsdorf was reliable. The
trial court denied Halliday’s motion.

A jury found Halliday guilty on all four counts. Thereafter, the trial court sentenced Halliday
to seven years of imprisonment on each count of possession of a controlled substance, and to four
years of imprisonment on the unlawful possession of a ﬁrearm count. This appeal follows.

Point on Appeai

In his sole point on appeal, Halliday asserts that the trial court plainly erred in overruling his
motion to suppress evidence of the ﬁrearm and drugs found in his hotel room because the search
warrant which resulted in the seizure of those items was not supported by probable cause.
Speciﬁcally, Halliday argues that the afﬁdavit supporting the warrant relied upon hearsay from a
conﬁdential informant but did not indicate that the informant was reliable or otherwise establish the
veracity of the information.

Standard of Review

Halliday did not properly preserve his claimed error for appellate review and thus requests
plain error review under Rule 30.20.2 Rule 30.20 provides, in pertinent part, that plain errors
affecting substantial rights may be considered in the discretion of the court when the court ﬁnds that
manifest injustice or a miscarriage of justice has resulted. The plain error rule should be used

2 All rule references are to M0. R. Crim. P. (2014).

 

sparingly and does not justify a review of every alleged trial error that has not been properly
preserved for appellate review. State V. Burgin, 203 S.W.3d 713, 715 (Mo. App. ED. 2006).

A request for plain error review triggers the commencement of a two-step analysis. First, the
appellate court looks to determine whether the asserted claim of plain error facially establishes
substantial grounds for believing that the trial court committed a “plain” error which resulted in
manifest injustice or a miscarriage of justice. State v. White, 247 S.W.3d 557, 561 (Mo. App. ED.
2007). “Plain” error is error that is evident, obvious, and clear. 1_d, If facially substantial grounds are
found to exist, the appellate court should then move to the second step of this analysis and engage
in plain error review to determine whether manifest injustice or a miscarriage of justice has actually
occurred. l_d. If facially substantial grounds are not found to exist, the appellate court should decline
to exercise its discretion to review the claim of plain error pursuant to Rule 30.20. BL

Discussion

Halliday’s claim of plain error is predicated on his contention that the ﬁrearm and drugs
seized during the execution of the search warrant of Halliday’s hotel room should have been excluded
because the afﬁdavit underlying the search warrant was wholly inadequate to establish probable
cause. Speciﬁcally, Halliday argues that the afﬁdavit could not sustain the required probable cause
ﬁnding because it lacked information essential to establishing the reliability of the informant and
lacked additional information ﬁ'om the informant required for the issuance of the search warrant.
While the CPS information regarding the America’s Best Value Inn was corroborated by the
detectives’ surveillance of that hotel, Halliday asserts that the detectives did not corroborate the CPS
information about the activity at the Hyatt Regency before applying for the search warrant. Further,

Halliday notes that the affidavit fails to indicate that the information relating to the activities at the

Hyatt Regency was provided by the same source, and therefore the issuing court had no basis for
determining if the CI providing information relating to the Hyatt Regency was reliable.

The State denies that the afﬁdavit underlying the search warrant was deﬁcient. However,
even if the afﬁdavit was deﬁcient, the State contends that the evidence seized during the execution of
the search warrant was nevertheless admissible under the good-faith exception to the exclusionary
rule. We agree. Because we ﬁnd that the good-faith exception to exclusionary rule applied to the

execution of warrant in this case, we need not address the issue of whether probable cause existed for

 

issuance of the warrant. See State v. Pattie, 42 S.W.3d 825, 827 (Mo. App. E.D. 2001) (citing US v.
Lang, 861 F.2d 818, 821 (5th Cir. 1988)).

The Fourth Amendment to the United States Constitution ensures the rights of citizens to be
free from unreasonable searches and seizures and requires that no warrant shall issue except on
probable cause supported by oath or afﬁrmation. US. Const. amend. IV; State V. Neher, 213 S.W.3d
44, 48-49 (Mo. banc 2007). “In determining Whether probable cause exists, the issuing magistrate or
judge must make a practical, common—sense decision whether, given all the circumstances . . . there is
a fair probability that contraband or evidence of a crime wili be found in a particular place.” Nelle;
213 S.W.3d at 49 (quoting Illinois V. Gates, 462 US. 213, 238 (1983)) (internal quotations omitted).

Under the exclusionary rule, evidence obtained as a direct result of an unlawful search is
generally inadmissible at trial as fruit of the poisonous tree. State v. Miller, 894 S.W.2d 649, 654

(Mo. banc 1995) (citing Nardone v. United States, 308 US. 338, 341 (1939)). However, in United

 

States v. Leon, the United States Supreme Court recognized an exception to this general rule. In
Leon, the Court held that evidence obtained by police ofﬁcers exercising objectively reasonable

reliance on a subsequently invalidated search warrant should not be suppressed pursuant to the

exciusionary rule. United States v. Leon, 468 US. 897, 922 (1984). In reaching this holding, the

Court reasoned that if the purpose of the exclusionary rule is to deter unlawful police conduct, then
unlawfully obtained evidence should be suppressed only upon evidence of police misconduct or
illegality. Id. at 919—21. The Court concluded that “the marginal or nonexistent beneﬁts produced by
suppressing evidence obtained in objectively reasonable reliance on a subsequently invalidated
search warrant cannot justify the substantial costs of exclusion.” id, at 922.

The key to this exception is reasonable reliance. “[A]n ofﬁcer will not be able to claim
objective good faith and the suppression of evidence is still appropriate where the warrant is based on
an afﬁdavit that is so lacking in indicia of probable cause as to render ofﬁcial belief in its existence
entirely unreasonable.” m, 42 S.W.3d at 827 (citing m, 468 U.S. at 923). Thus, a reviewing
court must determine “whether a reasonably well trained ofﬁcer would have known that the search
was illegal despite the Inagistrate’s authorization.” Leg}, 468 U.S. at 922, n.23.

Here, we ﬁnd that the search warrant for Halliday's hotel room at the Hyatt Regency was
executed in good faith and in reasonable reliance upon the issuing judge’s authorization. Detective
Langsdorf applied for the search warrant after investigating Halliday for several weeks. Just two
weeks before he received the tip that Halliday was selling drugs from a hotel room in the Hyatt
Regency, Detective Langsdorf corroborated a tip from the same informant that Halliday was selling
drugs out of a room at the America’s Best Value Inn. Thus, Detective Langsdorf had personal, ﬁrst-
hand knowledge that the CI who provided the tip about the Hyatt Regency was reliable.3 While
Detective Langsdorf failed to clearly advise the issuing judge that the CT was reliable,
under L513}, our focus is not on the issuing judge’s decision, but on the police ofﬁcer’s decision to
seek and then execute a certain warrant. See id; at 922-23. Our review of the record reveals no
evidence of police misconduct or illegality. Because Detective Langsdorf had personal knowledge

3 At the hearing on l-lalliday’s motion to suppress, Detective Langsdorf also testiﬁed that he has used this informant in the
past and he or she was proven reliable.

that the CI was reliable, it was reasonable for him to rely on the search warrant. If in fact the warrant
was invalid, an issue which we do not decide, the error rests on the issuing judge, not on Detective
Langsdorf. Under these circumstances, application of the exclusionary rule is inappropriate.

Because the execution of the search warrant in this case falls squarely within the good-faith
exception to the exclusionary rule, we do not ﬁnd facially substantial grounds to believe that a
manifest injustice or miscarriage of justice has occurred. Accordingly, we need not proceed to the
second step of plain error review to determine whether a manifest injustice or miscarriage of justice
has actually occurred.

Conclusion

Halliday has not met his burden of establishing facially substantial grounds for believing that
a manifest injustice or miscarriage of justice might have occurred in his case. Accordingly, we
decline to exercise the discretion afforded us by Rule 30.20 to engage in plain error review. The

judgment of the trial court is affirmed.

   
    

/.l

urt S. Odenwald, Presiding Judge

Robert G. Dowd, Jr., J ., Concurs
Gary M. Gaertner, J12, J ., Concurs